                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Midwest Veterinary Supply, Inc.,
                                                 Civil No. 20-cv-00289 (JRT/KMM)
                      Plaintiff,

 v.                                             ORDER GRANTING DEFENDANT
                                                       ABAXIS, INC.’S
 Abaxis, Inc., and Forward Air, Inc.,               MOTION TO DISMISS

                      Defendants.


      The above-captioned matter came before the Honorable John R. Tunheim on

March 16, 2020, on Defendant Abaxis, Inc.’s motion for an order dismissing Plaintiff

Midwest Veterinary Supply, Inc.’s Complaint (Dkt. # 1) in its entirety, with prejudice.

Appearances were noted on the Court’s record.

      Based upon all of the files, records and proceedings herein, and the arguments of

counsel, the Court, being duly advised in the premises, Defendant Abaxis, Inc.’s motion

is hereby GRANTED.

                                                BY THE COURT:


Dated: 03/16/2020
                                                John R. Tunheim
                                                U.S. District Court Judge
